Citation Nr: 0810283	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for right leg/ankle 
injury.

2.  Entitlement to service connection for right leg/ankle 
scar.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for head scar.

5.  Entitlement to service connection for left hand scars.

6.  Entitlement to service connection for hearing problems.

7.  Entitlement to service connection for eyesight condition.

8.  Entitlement to service connection for high blood 
pressure.

9.  Entitlement to service connection for left knee injuries.

10.  Entitlement to service connection for a left thigh 
gasoline burn.

11.  Entitlement to service connection for asthma.

12.  Whether new and material evidence has been received to 
reopen a claim for asbestosis.

13.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder 
(claimed as rash/itch all over body and left upper leg).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
January 1985, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary to comply with VA's 
duties to notify and assist the veteran and to provide him 
with appropriate due process.

Duty to Notify

The Board notes that during the pendency of this appeal, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established additional requirements with respect to the 
content of notice for reopening claims.  The veteran has 
filed claims to reopen for service connection for a pulmonary 
disorder (claimed asbestosis).  The veteran has also sought 
to reopen a claim of service connection for a skin disorder 
(claimed as rash/itch all over body and left upper leg).  The 
veteran was provided notice on these claims in April 2002.  
This notice, however, failed to advise the veteran of the 
specific elements of these claims that were previously found 
to be unestablished by the evidence.  Thus it is necessary to 
remand these claims in order to comply with VA's notice 
obligations.

Duty to Assist

The Board finds that additional development should be 
conducted in order to comply with VA's duty to assist the 
veteran in developing his claims.  Initially the Board notes 
that the veteran's service medical records are not in the 
claims file and are presumed missing.  A memorandum of Formal 
Finding on Unavailability of Service Records was placed in 
the veteran's claims file in February 2006 detailing the 
steps taken in seeking to obtain his service medical records.  
The veteran has indicated that he has no copies of his 
service medical records.  Thus there are no service medical 
records to review in relation to the veteran's claims.

Based upon the evidence of record, including the veteran's 
statements and the medical evidence, the Board finds that the 
veteran should be provided with VA examinations in relation 
to his claims.  First the veteran is claiming service 
connection for residuals of shrapnel wounds that he says were 
received from incoming mortar rounds at Cat Lo Naval Base in 
Vietnam in 1969, including scars on the right leg/ankle, head 
and left hand, migraine headaches, and a right leg/ankle 
disorder.  

In addition, the veteran has claimed service connection for a 
gasoline burn on his left thigh.  He has said that, while 
serving in Vietnam, he spilled gasoline from a 55 gallon drum 
while offloading it to a ship alongside the "Mike Boat" at 
the harbor in Vung Tau, Vietnam.  He has said that he was 
unable to remove his pants for at least six hours after 
spilling the gasoline and this caused a burn on his left 
thigh.  

The veteran should, therefore, be scheduled for VA scar 
examination to determine whether he has scars on his right 
leg/ankle, head and left hand and, if so, whether it is at 
least as likely as not that they are consistent with the type 
of shrapnel wounds described by the veteran.  The examiner 
should also determine whether the veteran has a scar on his 
left thigh and, if so, whether it is at least as likely as 
not consistent with the type of scar that would be caused by 
a burn from gasoline.

Further, the veteran should be scheduled for neurological and 
joint examinations to determine whether he currently has 
migraine headaches and a right leg/ankle disorder that are at 
least as likely as not due to the claimed shrapnel wounds.

In addition, the veteran has claimed service connection for 
left knee injuries.  He reports injuring his left knee twice 
in service - first in a fall from a tower to man an M-60 
machine gun and second in a fall down the stairs during a 
fire on the USS Mauna Kea AE-22.  The Board notes that the 
veteran's service personnel records indicate he served on the 
USS Mauna Kea AE-22 from November 1977 to January 1982.  
Given that the fire incident is the type that would likely be 
recorded in the ship's records, efforts should be made to 
obtain those records to corroborate the veteran's history.  
Thus the veteran should be contacted and asked to provide a 
two-month timeframe during which the fire on the USS Mauna 
Kea AE-22 occurred and he injured his left knee.  If the 
veteran responds with an appropriate timeframe, then an 
attempt should be made to obtain deck logs or other 
appropriate documentation in which the occurrence of this 
fire on the USS Mauna Kea AE-22 would have recorded.  
Thereafter, the veteran should be scheduled for a VA joint 
examination and the examiner should be asked to render a 
diagnosis of any existing left knee disorder and, if one 
exists, to render an opinion as to whether it is related to 
either of these injuries reported to have occurred during the 
veteran's service. 

Next, the veteran has claimed service connection for hearing 
problems.  The veteran should be scheduled for a VA audio 
examination to determine whether he currently has any 
impairment of his hearing.  If one is found then an opinion 
should be given as to whether it is at least as likely as not 
due to any injury or disease incurred in service, including 
due to any noise exposure.

Further, the veteran claims service connection for high blood 
pressure.  The Board notes that medical treatment records 
from 1986 to 2006 do not reflect a diagnosis of hypertension.  
However, they do show blood pressure readings ranging from 
132/77 to 170/90, with six of these readings having a 
diastolic pressure of 90 or more (the earliest reading from 
November 1989).  The veteran has also reported that he was 
told multiple times in service that he had high blood 
pressure.  In addition, he has asserted that his hypertension 
developed secondary to his exposure to herbicides during his 
Vietnam service.  The Board notes that although the evidence 
shows the veteran did serve in Vietnam and thus is entitled 
to a presumption of exposure to herbicides, hypertension is 
not a presumptive disease for which service connection can be 
granted.  See 38 C.F.R. § 3.309(e) (2007).  Thus in order to 
establish service connection for hypertension based upon 
Agent Orange exposure, there must be affirmative evidence 
that his hypertension is etiologically related thereto.

The Board finds, therefore, that the veteran should be 
scheduled for a VA examination to determine whether he 
currently has hypertension.  If so, an opinion should be 
given as to whether it is at least as likely as not directly 
related to any injury or disease incurred in service.  If it 
is not found to be directly related to service, then an 
opinion should be given whether it is at least as likely as 
not etiologically related to exposure to herbicides in 
Vietnam.

The veteran has also asserted service connection for an 
"eyesight condition."  The Board notes that the medical 
evidence of record indicates that the veteran has refractive 
error in both eyes and wears glasses.  However, this medical 
evidence also shows the veteran has diabetes mellitus, which 
may cause diabetic retinopathy.  Thus, the veteran should be 
scheduled for a VA eye examination to determine whether he 
currently has an "eyesight condition" other than refractive 
error.  The Board notes that, per 38 C.F.R. § 3.303(c), 
refractive error is not a disease or injury within the 
meaning of applicable legislation.  In other words, it is not 
a disability for which service connection can be granted.  
However, if the veteran has an eye disorder other than 
refractive error, an opinion should be given as to whether it 
is either at least as likely as not due to any injury or 
disease incurred in service or is proximately due to or the 
result of the veteran's service-connected diabetes mellitus.

Lastly, the veteran seeks service connection for asthma.  
Although VA previously denied service connection for a 
pulmonary disability in an unappealed February 1990 rating 
decision, subsequent to that rating action, he was diagnosed 
as having this disease.  Because service connection was not 
previously denied for his asthma, that disability must be 
considered de novo.  Boggs v. Peake, No. 2007-7137 (Fed. Cir. 
Mar. 26, 2008); see also Ephraim v. Brown, 82 F.3d. 399, 402 
(Fed. Cir. 1996).  Thus, the Board concludes that, on remand, 
the veteran should be afforded an appropriate VA examination 
to determine whether his asthma is related to or had its 
onset during service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Finally, since it is necessary to remand this case for VA 
examinations, further efforts should be taken to obtain 
treatment records from the LBJ Tropical Medical Center where, 
it appears, the veteran receives his medical care.  The Board 
notes that the veteran previously submitted treatment records 
from this medical center for the period of July 1986 to April 
2003.  Thus, the veteran should be requested to either 
complete a release form or to provide the treatment records 
himself to VA for the period of May 2003 to the present.  The 
veteran is advised that these records may be highly relevant, 
and his failure to assist VA in obtaining them could 
negatively affect the outcome of his claims.

Due Process

The Board notes that the veteran has claimed that many of his 
conditions are due to injuries received during a mortar 
attack on his base (Cat Lo) in Vietnam.  The RO, however, not 
addressed whether the veteran is entitled to the combat 
presumption.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).  Such evidence should be considered in 
adjudicating the veteran's claim, Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996), especially since his service medical 
records are missing.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice that adequately explains 
to the veteran what information and evidence 
he must submit to reopen the claims for 
service connection for a pulmonary disorder 
(claimed as asthma and asbestosis) and skin 
disorder (claimed as rash/itch all over body 
and left upper leg).  

2.  Contact the veteran and ask him to 
provide a completed release form authorizing 
VA to obtain his treatment records from for 
the LBJ Tropical Medical Center for the 
period from May 2003 to the present.  The 
veteran should be advised that he can submit 
these treatment records himself in lieu of 
providing the completed release form.  If 
the veteran provides a completed release 
form, a request should then be made to the 
LBJ Tropical Medical Center for these 
treatment records.  All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.  
The veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

3.  Contact the veteran and request that he 
provide a two-month period in which he 
injured his left knee falling down stairs 
during a fire onboard the USS Mauna Kea AE-
22.  If the veteran responds with an 
appropriate timeframe, contact the 
appropriate agency and request the deck logs 
or any other documents that would have 
recorded the occurrence of this fire 
described by the veteran. 

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for the following VA examinations.  
The claims file must be provided to each 
examiner for review in conjunction with the 
examination, and said review should be noted 
in the examiner's report.  A complete 
rationale should be provided by the examiner 
for any opinion rendered.

Scar Examination - After reviewing the 
claims file, the examiner should answer the 
following questions:

a)  Does the veteran have scars on his right 
leg/ankle, head and left hand and, if so, is 
it at least as likely as not (i.e., at least 
a 50 percent probability) that they are 
related to injury incurred during service, 
specifically shrapnel wounds from a mortar 
or rocket?  

The Board notes that there is evidence that 
the veteran's base (Cat Lo) in Vietnam 
received enemy rocket fire (five B-40 
rockets) in April 1969 and that four navymen 
received minor wounds (two were medvaced).  
The veteran has stated that he received 
shrapnel wounds to his head, left hand and 
right leg/ankle during a mortar attack on 
Cat Lo and that he was taken to the hospital 
in Vung Tau.  A request to the National 
Personnel Records Center for a search of the 
records from the hospital in Vung Tau, 
however, resulted in no records found.  

b)  Does the veteran have a burn scar on his 
left thigh and, if so, is it at least as 
likely as not (i.e., at least a 50 percent 
probability) that it is related to injury 
incurred during service, specifically the 
result of a gasoline burn?  The veteran has 
stated that, while transferring gallons of 
gasoline from one ship to another while in 
Vietnam, he spilled gasoline down the front 
of his left pant leg, that this remained 
there for at least six hours and it caused a 
burn on his left thigh.

Joint Examination - After reviewing the 
claims file, the examiner should answer the 
following questions:

a)  Does the veteran have any current right 
leg/ankle disorder (other than scars)?  If a 
current disorder is found, the examiner 
should then render an opinion whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that it is related 
to any injury or disease incurred during 
service, specifically whether it is due to 
shrapnel wounds received in Vietnam.

b)  Does the veteran have any current left 
knee disorder?  If a current disorder is 
found, the examiner should then render an 
opinion whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that it is related to any 
injury or disease incurred during service.  
The veteran claims that he injured his left 
knee twice in service - first from a fall 
from a tower and second from a fall down 
stairs during a fire on the USS Mauna Kea 
AE-22.

Neurological Examination - After reviewing 
the claims file and examining the veteran, 
the examiner should determine whether the 
veteran currently has migraine headaches.  
If a diagnosis of migraine headaches is 
rendered, the examiner should then render an 
opinion whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that they are related to any 
injury or disease incurred during service, 
specifically whether they are due to 
shrapnel wounds received in Vietnam.  The 
veteran claims he received shrapnel wounds 
to the head and this causes him to have 
migraine headaches.

Audio Examination - After reviewing the 
veteran's claims file and conducting all 
diagnostic testing necessary, the examiner 
should determine whether the veteran 
currently has any hearing impairment.  If 
so, the examiner should then render an 
opinion whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that it is related to any 
disease or injury in service, including 
noise exposure in service.  A full history 
as to any pre-service, service and post-
service noise exposure should be obtained 
from the veteran prior to the examiner 
rendering an opinion.

Hypertension Examination - After reviewing 
the claims file and conducting any necessary 
tests, the examiner should determine whether 
the veteran has hypertension.  If so, the 
examiner should then render an opinion 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that it is directly related to any injury or 
disease incurred in service.  If not, then 
the examiner should render an opinion 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that it is etiologically related to the 
veteran's presumed exposure to herbicides 
during his service in Vietnam.

Eye Examination - After reviewing the claims 
file and conducting any necessary diagnostic 
testing, the examiner should determine 
whether the veteran currently has an eye 
disorder other than refractive error.  If 
so, the examiner should then render an 
opinion whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that it is directly related to 
any injury or disease incurred in service or 
that it is proximately due to or the result 
of the veteran's service-connected diabetes 
mellitus.  

Respiratory Examination - Afford the veteran 
an appropriate VA examination to determine 
whether it is at least as likely as not that 
he has a respiratory disability that is 
related to or had its onset during service, 
to specifically include his likely exposure 
to asbestos during service.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should diagnose all pulmonary disabilities 
found to be present and opine whether it is 
at least as likely as not that any pulmonary 
disability found to be present had its onset 
in, or is related to service, and in 
particular, to his presumed in-service 
asbestos exposure.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

5.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and that the VA 
examination reports are complete, the 
veteran's claims should be readjudicated.  
In readjudicating his claims, it should be 
determined whether the veteran is entitled 
to the combat presumption set forth in 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304(d) (2007).   If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

